Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed January 31, 2022.

Amendments
           Applicant's amendments, filed January 27, 2021, is acknowledged. Applicant has cancelled Claims 14, 16, 20-48, 56-58, 60, and 65-71, and amended Claims 1-2, 12, 61-62, 72, 74-75, 92-93, and 96-98.
	Claims 1-13, 15, 17-19, 49-55, 59, 61-64, and 72-98 are pending. 

Priority
This application is a continuation of PCT/GB2012/052297 filed on September 18, 2012. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the foreign priority applications: 
UK 1211692.7 filed July 2, 2012, 
UK 1208749.0 filed May 18, 2012, 
UK 1207814.3 filed May 4, 2012, 
UK 1205702.2 filed March 29, 2012, 
UK 1204592.8 filed March 15, 2012, 
UK 1203257.9 filed February 24, 2012, 
UK 1116122.1 filed September 19, 2011, and
UK 1116120.5 filed September 19, 2011
have been filed with the instant application.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on September 21, 2021, October 20, 2021, and February 1, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


1. 	Claims 74-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 74 recites step (c) interrogating. 
Claim 74 has been amended in step (e) to recite “wherein optionally said human light chain variable regions from said first and said second transgenic IgL mouse are identified at the RNA transcript level and/or at the amino acid level.”
However, the phrase “optionally…” is considered exemplary language, which may lead to confusion over the intended scope of the claim because the metes and bounds of the claim containing that language are unclear rendering the claim indefinite. The step (e) ‘wherein’ clause does not actually require the action-taking step of identifying the human light chain variable regions by RNA transcript or amino acid.
As discussed in the prior Office Action, the claim does not actually recite the action-taking step that is to be performed in step (c) “interrogating”. The instant specification fails to disclose the term “interrogating” or “interrogate”. The positively recited steps of (d) providing the collection, and (e) expressing the collection do not achieve nor fulfill the recited (c) interrogating step. The claim is missing an actual step by which “interrogating” is to be performed.
The instant claims as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims are included in the basis of the rejection because although they recite and encompass the interrogating step, they do not correct the primary deficiencies of Claim 74.
	Appropriate correction is required. 

Response to Arguments
Applicant argues that amending Claim 74 to recite “optionally” renders the prior rejection moot. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The ‘wherein optionally’ clause is exemplary language. 
Applicant is reminded that the claim does not actually recite the action-taking step that is to be performed in step (c) “interrogating”. The instant specification fails to disclose the term 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

2. 	Claims 1-13, 15, 17-19, 49-55, 59, 61-64, and 72-98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald et al (WO 11/163314; of record) in view of McWhirter et al (U.S. 2011/0195454), Taylor et al (Int. Immunol. 6(4): 579-591, 1994; of record in IDS), Little et al (J. Immunol. Methods 231: 3-9, 1999; of record in IDS), and Eisen et al (Biochemistry 3(7): 996-1008, 1964).
Determining the scope and contents of the prior art.
Instant specification fails to disclose the minimal number of animals that objectively constitutes a “group”. Thus, two animals are considered to reasonably fulfill a “group” of each transgenic subcollection.

With respect to Claim 1, MacDonald (‘314) et al is considered relevant prior art for having disclosed the method of selecting a desired antibody from a collection of antibodies, the method comprising the steps of: 

ii) isolating antibodies from the transgenic mice immunized with said antigen, thereby forming a group of antibodies from each mouse ([00115-116], isolating from the mouse an antibody that specifically recognizes the antigen), whereby the group of isolated antibodies is represented by a library of hybridoma cells (syn. subcollection) [00269]; 
iii) contacting the respective group of isolated antibodies (syn. subcollection) with said antigen to permit specific binding to said antigen, whereby such hybridoma cell lines (syn. subcollection) are screened and selected to identify hybridoma cell lines that produce antibodies comprising the human heavy and light variable chain gene segments that are specific to the antigen used for immunization [00269]; and 
iv) isolating from said the respective group of antibodies subcollections those antibodies that specifically bind to said antigen based on a selected antigen-binding characteristic, whereby such hybridoma cell lines (syn. subcollection) are screened and selected to identify hybridoma cell lines that produce antibodies comprising the human heavy chain variable chain gene segments and light chain variable gene segments that are specific to the antigen used for immunization [00269], e.g. affinity, selectivity or epitope [00270]. 

MacDonald (‘314) et al disclosed the transgenic mice comprising a humanized IgL locus may further comprise a humanized IgH locus comprising a human VH gene segment, a human DH gene segment, and a human JH gene segment operably linked to an endogenous mouse CH gene segment [0040, 65], whereby said VH, DH and/or JH gene segments are unrearranged gene segments [0070-71].
MacDonald (‘314) et al disclosed a first IgH locus subcollection embodiment (all functional V gene segments) and a second IgH locus subcollection embodiment (substantially all functional V gene segments) [0086]. 
MacDonald (‘314) et al clearly disclose “breeding mice” (syn. a group) and “immunizing mice (syn. a group) with an antigen of interest” (Example VII, [00268]). MacDonald (‘314) et al clearly disclosed analyzing the spleen and bone marrow compartments of immunized mice ([00248], “harvested from groups of mice (ranging from three to seven animals per group)”; [00251], “two groups (N=3 each)”). Thus, the ordinary artisan would reasonably understand MacDonald (‘314) et al to disclose that each transgenic subcollection is an immunized group.

MacDonald disclosed the step of isolating the antibodies that specifically recognize the target antigen either from the mouse or from a cell derived from said mouse [00115]. 

MacDonald (‘314) et al also disclosed providing a collection of human immunoglobulin light chain variable regions, the method comprising: 
providing a collection of different human VL gene segments, the collection being divided into at least a first human VL gene subcollection and a second human VL subcollection, 
wherein said first VL gene subcollection and said second VL gene subcollection are different VL gene subcollections; 

wherein said second human VL subcollection is comprised in a second transgenic IgL locus (a first transgenic mouse whose genome comprises the first human VL gene segment subcollection (VL lambda, Example 1, “12hVlambda”, [00231]), a second human VL gene segment subcollection (VL lambda, Example 3, “28hVlambda”, [00238]) and/or a third human VL gene segment subcollection (VL lambda, Example 3, “40hVlambda”, [00241])); 
wherein said IgL locus comprises a plurality of human VL gene segments and J segments at an endogenous light chain IgL locus upstream of and operably linked to a constant region comprising an endogenous mouse CL gene segment [0070]; 
wherein said plurality of human VL gene segments of each of said first and said second transgenic IgL locus comprises said first human VL gene subcollection and said second human VL gene subcollection, respectively (as disclosed in Table 3); 
wherein each of said first and second transgenic IgL locus is comprised in the germline of a first transgenic mouse and a second transgenic mouse, respectively (Examples 1-4); 
wherein said first transgenic mouse and said second transgenic mouse form a population of mice (Table 3); 
whereby said first mouse produces a first group of antibodies comprising human light chain variable regions, said second mouse produces a second group of antibodies comprising human light chain variable regions, and said first and second groups of antibodies are different groups of antibodies comprising human light chain variable regions (Table 3); and 
wherein said population of mice are immunized with the same antigen [00268]; 
expressing said human light chain variable regions from said first transgenic mouse, and expressing said human light chain variable regions from said second transgenic mouse, thereby providing said collection of human immunoglobulin light chain variable regions (Table 3; four different germline hVL gene subcollections; Table 4 providing a fifth different germline hVL gene subcollection). 

MacDonald et al disclosed a collection of transgenic mice, e.g. a cohort of three mice [00251], comprising humanized IgL loci, from which a collection of B cells expressing the humanized antibodies were collected. 
Absent objective evidence to the contrary, each mouse of the cohort naturally produces its own subcollection of human IgH variable regions via the diversity of rearrangements of Ig heavy chain variable regions in each B cell. Furthermore, each mouse does not express the identical set of humanized antibodies. Thus, the cohort itself naturally represents “a collection of human Ig heavy chain variable regions”. 

MacDonald (‘314) et al disclosed the ability of each of the human IgL VL subcollection transgenic mice to produce antibodies (Table 3), and thus the ordinary artisan would reasonably expect that upon exposure of the first, second, and/or third IgL VL subcollection transgenic mice to the same antigen, said first, second, and/or third IgL VL subcollection transgenic mice will naturally provide a collection of human immunoglobulin light chain variable regions. 

MacDonald et al disclosed the human lambda light chain locus contains approximately 70 V gene segments, clusters A, B, and C, all of which contain different members of distinct V gene family groups, and is a potentially rich source of relatively untapped diversity for generating antibodies with human V regions in non-human animals [00182]. Due to the presence of the additional human V gene segments, the diversity of the immunoglobulin chain repertoire is dramatically increased and confers higher diversity on the antigen-specific repertoire upon immunization [00269].

Similarly, McWhirter et al disclosed transgenic mice whose genomes comprised human HV region gene segments, human HD gene segments, and human HJ gene segments operably linked to endogenous mouse HC gene segments [0027], whereby the transgenic chimeric IgH loci may be composed of different human VH gene segments, to wit, from one or more of 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1, and combinations thereof ([0027], claims 5, 7, 14, and 16). McWhirter et al neither disclose nor require that only one transgenic mouse be created, such that any other human heavy chain VH gene segment combination or permutation of the positively disclosed and claimed human heavy chain VH segments (claims 5 and 7) is/are prohibited and/or excluded. McWhirter et al do not prohibit the different transgenic embodiments from being immunized with the same antigen. Rather, those of ordinary skill in the art would immediately recognize that a first transgenic mice whose genome comprises a chimeric IgH locus of a first disclosed VH embodiment, e.g. 1-2, 1-8, and 1-24, would necessarily thus yield a first VH gene subcollection, a second transgenic mice whose genome comprises a chimeric IgH locus of a second disclosed VH embodiment, e.g. 3-7, 3-9, 3-11, and 3-13, would necessarily thus yield a second VH gene subcollection, etc…., each subcollection having a structurally different combination/permutation of the positively disclosed and recited human heavy VH gene segments. 
McWhirter et al disclosed transgenic mice whose genomes comprised human HV region gene segments, human HD gene segments, and human HJ gene segments operably linked to endogenous mouse HC gene segments [0027], whereby the transgenic chimeric IgH loci may be composed of different human VH gene segments, to wit, from one or more of 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1, and combinations thereof ([0027], claims 5, 7, 14, and 16). Those of ordinary skill in the art immediately recognize that different combinations and subcombinations of the one or more of 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1 human HV gene segments necessarily create different subcollections. McWhirter et al disclosed the transgenic subcollection was immunized as a group ([0111], “Antigen specific antibodies were isolated from mice of each immunization group”). 


i) immunizing the transgenic mice with a selected antigen ([0111, 137]; 
ii) isolating the antigen-specific antibodies from the mice of each immunizing group [0111, 137], and thus each mouse naturally yields a subcollection, and each immunizing group naturally yields a collection of human immunoglobulin heavy chain variable regions, whereby the group of isolated antibodies is represented by a library of hybridoma cells (syn. subcollection) derived from cells of said transgenic mice [0138]; 
iii) contacting the respective group of isolated antibodies (syn. subcollection) with said antigen to permit specific binding to said antigen, whereby such hybridoma cell lines (syn. subcollection) are screened and selected to identify hybridoma cell lines that produce antibodies comprising the human heavy and light variable chain gene segments that are specific to the antigen used for immunization [0138]; and 
iv) isolating from said the respective group of antibodies subcollections those antibodies that specifically bind to said antigen based on a selected antigen-binding characteristic, whereby such hybridoma cell lines (syn. subcollection) are screened and selected to identify hybridoma cell lines that produce antibodies comprising the human heavy and light variable chain gene segments that are specific to the antigen used for immunization [0138], e.g. affinity, selectivity or epitope [0109]. 
McWhirter et al disclosed wherein the transgenic mouse expresses a human/mouse chimeric IgL locus, e.g. a human/mouse chimeric IgL kappa locus, and a human/mouse IgH locus [0041-42, 50].

McWhirter et al do not disclose a reduction to practice of a first transgenic mice whose genome encodes a first human VH subcollection, e.g. comprising 1-2, 1-8, and 1-24, a second transgenic mice whose genome encodes a second human VH subcollection, e.g. comprising 3-7, 3-9, 3-11, and 3-13, a third transgenic mice whose genome encodes a third human VH subcollection, e.g. comprising 4-31, 4-39, and 4-59, etc… However, it is considered that the McWhirter et al specification need not contain an example of each and every subcollection embodiment of the invention if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). 
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). McWhirter et al disclosed the production of such transgenic mice was enabled in the prior art (Example 1), and MacDonald (‘314) et al successfully demonstrated the routine ability to create transgenic mice whose genomes encode different immunoglobulin subcollection embodiments of the invention (VL lambda, Example 1, “12hVlambda”, [00231]; VL lambda, Example 3, “28hVlambda”, [00238]; VL lambda, Example 3, “40hVlambda”, [00241]; Table 3). Thus, no undue experimentation is required.

With respect to the step of immunizing the population of mice with the same antigen, 
MacDonald (‘314) et al disclosed the step of immunising the mice of the population with the same antigen [00267-268], e.g. “selected mice [plural] are immunized with an antigen (singular, syn. “same antigen”) of interest” [00268].

There is no disclosure in MacDonald (‘314) et al nor McWhirter et al that transgenic mice encoding different IgL subcollections and/or IgH subcollections are forbidden from being immunized with the same antigen. 
Furthermore, Taylor et al is considered relevant prior art for having taught a method of providing a collection of human immunoglobulin heavy chain variable regions, the method comprising: 
a) providing a collection of different human VH gene segments, the collection being divided into at least a first human VH gene subcollection and a second human VH subcollection, 
wherein said first VH gene subcollection and said second VH gene subcollection are different VH gene subcollections; 
wherein said first human VH subcollection is comprised in a first transgenic immunoglobulin heavy chain (IgH) locus, and
wherein said second human VH subcollection is comprised in a second transgenic IgH locus (a first transgenic mouse whose genome comprises the first human VL gene segment subcollection (Figure 1, pHC1 subcollection, pHC2 subcollection); 
wherein said IgH locus comprises a plurality of human VH gene segments, D segments and J segments upstream of and operably linked to a constant region comprising a human CH gene segment; 
wherein said plurality of human VH gene segments of each of said first and said second transgenic IgH locus comprises said first human VH gene subcollection and said second human VH gene subcollection, respectively (Figure 1, pHC1 subcollection, pHC2 subcollection); 
wherein each of said first and second transgenic IgH locus is comprised in the germline of a first transgenic mouse and a second transgenic mouse, respectively (pg 580, col. 1, Methods); 
wherein said first transgenic mouse and said second transgenic mouse form a population of mice; 
whereby said first mouse produces a first group of antibodies comprising human heavy chain variable regions, said second mouse produces a second group of antibodies comprising human heavy chain variable regions, and said first and second groups of antibodies are different groups of antibodies comprising human heavy chain variable regions; 
wherein said population of mice are immunized with the same antigen (pg 581, col. 2, Immunizations; pg 582, col. 2, “HC2 and HC2 transgenic animals bred into a homozygous JHD background”; pg 582, col. 2-pg 583, col. 1, joining ¶, “To assess functionality…in the transgenic-JHD animals, we immunized mice from different transgenic lines with a number of different antigens, including KLH and human CEA”; pg 584, col. 2, Trans-switching in HC1- and HC2-transgenic JHD mice); and 
b) expressing said human light chain variable regions from said first transgenic mouse, and expressing said human light chain variable regions from said second transgenic mouse, thereby providing said collection of human immunoglobulin light chain variable regions. 


With respect to the concept of combining a first subcollection (syn. first group) with a second subcollection (syn. second group) to create a collection (syn. library) of structurally different antibodies comprising human heavy chain variable regions, 
MacDonald (‘314) et al clearly disclose “breeding mice” (syn. a group) and “immunizing mice (syn. a group) with an antigen of interest” (Example VII, [00268]). MacDonald (‘314) et al clearly disclosed analyzing the spleen and bone marrow compartments of immunized mice ([00248], “harvested from groups of mice (ranging from three to seven animals per group)”; [00251], “two groups (N=3 each)”). Thus, the ordinary artisan would reasonably understand MacDonald (‘314) et al to disclose that each transgenic subcollection is an immunized group.

McWhirter et al disclosed transgenic mice whose genomes comprised human HV region gene segments, human HD gene segments, and human HJ gene segments operably linked to endogenous mouse HC gene segments [0027], whereby the transgenic chimeric IgH loci may be composed of different human VH gene segments, to wit, from one or more of 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1, and combinations thereof ([0027], claims 5, 7, 14, and 16). Those of ordinary skill in the art immediately recognize that different combinations and subcombinations of the one or more of 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1 human HV gene segments necessarily create different subcollections. McWhirter et al disclosed the transgenic subcollection was immunized as a group ([0111], “Antigen specific antibodies were isolated from mice of each immunization group”). 
Little et al is considered relevant prior art for having taught a method of selecting a desired antibody from a collection of antibodies (Title, “Generation of a large, complex antibody library from multiple donors”) for the same preselected antigen, said collection of antibodies 
Little et al taught isolating specific antibodies from the complex expression library collection that recognize different target antigens, respectively (Table 5).
Little et al taught that it has long-been recognized that the larger the library, the higher the chances are of isolating specific antibodies with good binding characteristics (pg 3, col. 2). 
Little et al also taught that the quality of the library also depends on procedures that minimize the loss of complexity (pg 4, col. 1), for which the ordinary artisan would have recognized that such may be achieved by simply pooling sera directly from different donors. 

Similarly, Eisen et al is considered relevant prior art for having taught a method of selecting a desired antibody from a collection of antibodies for the same preselected antigen. Eisen et al taught that the antibodies were isolated from either serum from an immunized individual, pooled serum from the same immunized individual, or pooled serum from 20 to 50 different immunized individuals (pg 998, col. 1; syn. 20-50 structurally different subcollections). Eisen et al taught that the diversity of antibody affinity varies within each immunized subject and over time after immunization with target antigen (Table III; pg 1001, col. 2, “Variations in [binding affinity] during the course of the immune response”) and that the thus-produced antibodies are heterogeneous with respect to affinity (pg 1001, col. 2), as well as subject-to-subject variation (Table IV, “Heterogeneity of…antibodies in sera of individual rabbits”). 
Eisen et al taught, for example, different immunization groups, e.g. 5mg group, 50mg group, 100mg group, 250mg group (Table III, 19 rabbits), and having purified antibodies from pooled serum from twenty to fifty rabbits (pg 998, col. 1). 
Thus, for at least 50 years prior to the instant application, those of ordinary artisan recognized the scientific and technical concept that pooling as many as 50 structurally different subcollections would necessarily generate a single complex library of greater antibody diversity repertoire from which the ordinary artisan can then select a desired antibody from a (pooled) collection of antibodies for the same preselected antigen.

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and the creation of transgenic cells and organisms. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the  Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
It would have been obvious to one of ordinary skill in the art to arrive at a method of providing a collection of human heavy chain variable regions derived from a population of transgenic mice comprising a first transgenic mice whose genome comprises a first chimeric IgH locus of a first disclosed VH subcollection embodiment, and a second transgenic mice whose genome comprises a second chimeric IgH locus of a second disclosed VH subcollection embodiment structurally different from the first VH subcollection with a reasonable expectation of success because McWhirter et al disclosed different embodiments of transgenic mice whose genomes comprise human HV region gene segments, human HD gene segments, and human HJ gene segments operably linked to endogenous mouse HC gene segments [0027], whereby the transgenic chimeric IgH loci may be composed of different human VH gene segments, to wit, one or more of 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1, and combinations thereof ([0027], claims 5, 7, 14, and 16). The ordinary artisan can immediately envision different VH subcombinations (syn. VH subcollections) of the VH gene segments disclosed by McWhirter et al. The ordinary artisan would immediately recognize that the reduction to practice of the IgH VH subcollection embodiments of the McWhirter et al invention, e.g. a first transgenic mice whose genome comprises a chimeric IgH locus of a first VH subcollection embodiment, e.g. comprising 1-2, 1-8, and 1-24, and a second transgenic mice whose genome encodes a second human VH subcollection, e.g. comprising 3-7, 3-9, 3-11, and 3-13, etc…, naturally yields a population of transgenic mice comprising said first, second, third, etc…. VH subcollections, respectively. MacDonald (‘314) et al evidence that prior to the instantly claimed invention, those of ordinary skill in the art were intellectually enabled to conceive of and technologically enabled to predictably succeed in making a first transgenic mouse whose genome encodes a first human IgL VL subcollection and a second transgenic mouse whose genome encodes a second human IgL VL subcollection, and simultaneously comparing the different subcollections. Similarly, Taylor et al evidence that at least 17 years prior to the instantly claimed invention, those of ordinary skill in the art were intellectually enabled to conceive of and technologically enabled to predictably succeed in making a first transgenic mouse whose genome encodes a first human IgH VH subcollection and a second transgenic mouse whose genome encodes a second human IgH VH subcollection. 
Those of ordinary skill in the art would have reasonably understood the different immunoglobulin subcollection embodiments of MacDonald (‘314) et al are to each be used in the immunization step with the same antigen, thus producing a collection of human immunoglobulin light chain variable regions, as there is no objective evidence or sound scientific rationale as to why MacDonald (‘314) et al would spend the money, time and resources to successfully create the different immunoglobulin subcollection embodiments of the invention in the first place, yet then not make use of each said subcollections per the stated goal of “making antigen-binding proteins that comprise human lambda variable sequences, including human antibodies” (Abstract). Similarly, those of ordinary skill in the art would reasonably understand the different immunoglobulin VH subcollection embodiments of McWhirter et al (one or more of 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1, and combinations thereof ([0027], claims 5, 7, 14, and 16) are to each be used in the immunization step with the same antigen, thus producing a collection of human immunoglobulin heavy chain variable regions, as there is no objective evidence or sound scientific rationale as to why McWhirter et al would disclose, suggest, and spend the money, time and resources to successfully create the different immunoglobulin VH subcollection embodiments of the invention in the first place, yet then not make use of each said VH subcollections per the goal of making antibodies comprising human heavy chain variable regions and human light chain variable regions (claims 1 and 10). Furthermore, Taylor et al taught the immunization of HC1 and HC2 transgenic mice with the same antigens to assess their corresponding functionality in the transgenic mice. 
 The scientific and technical concepts of immunizing a cohort of human or humanized IgH heavy chain transgenic mice to develop antibodies that recognize the ordinary artisan’s antigen-of-interest was previously recognized and successfully reduced to practice by the ordinary artisan (MacDonald et al, McWhirter et al, Taylor et al). 
Those of ordinary skill in the art have long-recognized, and successfully reduced to practice the scientific and technical concepts of combining or pooling structurally different antibody subcollections to increase the repertoire diversity from which to select antibodies that bind to the artisan’s target antigen of interest (MacDonald et al, McWhirter et al, Taylor et al, Little et al, Eisen et al). 

It also would have been obvious to one of ordinary skill in the art to isolate and select a desired antibody from a first group and a second group of transgenic subcollections with a reasonable expectation of success and motivation because MacDonald (‘314) et al disclosed a first IgH locus subcollection embodiment (all functional V gene segments) and a second IgH locus subcollection embodiment (substantially all functional V gene segments) [0086]. MacDonald (‘314) et al clearly disclose “breeding mice” (syn. a group) and “immunizing mice (syn. a group) with an antigen of interest” (Example VII, [00268]). Thus, the ordinary artisan would reasonably understand MacDonald (‘314) et al to disclose that each transgenic subcollection is an immunized group. Similarly, McWhirter et al disclosed the transgenic subcollection was immunized as a group ([0111], “Antigen specific antibodies were isolated from mice of each immunization group”). Furthermore, Eisen et al taught, for example, different immunization groups, e.g. 5mg group, 50mg group, 100mg group, 250mg group (Table III, 19 rabbits), and having purified antibodies from pooled serum from twenty to fifty rabbits (pg 998, col. 1). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
Instant specification fails to disclose the minimal number of animals that objectively constitutes a “group”. Thus, two animals are considered to reasonably fulfill a “group” of each transgenic subcollection. Even if one were to assert that MacDonald (‘314) et al only disclosed immunization of a first transgenic mouse subcollection, but not two mice (syn. group) of the first transgenic subcollection, instant claims merely add one more mouse to each transgenic subcollection. However, there is no disclosed element of criticality for the claimed method of selecting a desired antibody from two mice per transgenic subcollection as opposed to one mouse per transgenic subcollection. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 2, MacDonald (‘314) et al disclosed a third transgenic mouse whose genome comprises a third VL gene subcollection (a first transgenic mouse whose genome comprises the first human VL gene segment subcollection (VL lambda, Example 1, “12hVlambda”, [00231]), a second human VL gene segment subcollection (VL lambda, Example 3, “28hVlambda”, [00238]) and/or a third human VL gene segment subcollection (VL lambda, Example 3, “40hVlambda”, [00241]; Table 3).
McWhirter et al disclosed transgenic mice whose genomes comprised human HV region gene segments, human HD gene segments, and human HJ gene segments operably linked to endogenous mouse HC gene segments [0027], whereby the transgenic chimeric IgH loci may be composed of different human VH gene segments, to wit, from one or more of 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1 ([0027], claims 5, 7, 14, and 16). Those of ordinary skill in the art would immediately recognize that a first transgenic mice whose genome comprises a chimeric IgH locus of a first disclosed VH embodiment, e.g. comprising 1-2, 1-8, and 1-24, would necessarily thus yield a first VH gene subcollection, a second transgenic mice whose genome comprises a chimeric IgH locus of a second disclosed VH embodiment, e.g. comprising 3-7, 3-9, 3-11, and 3-13, would necessarily thus yield a second VH gene subcollection, a third transgenic mice whose genome comprises a chimeric IgH locus of a third disclosed VH embodiment, e.g. comprising 4-31, 4-39, and 4-59, would necessarily thus yield a third VH gene subcollection, etc…., each subcollection having a 

With respect to Claims 3-4, 12, and 64, MacDonald (‘314) et al disclosed the humanized heavy chain locus comprises all or substantially all functional human VH gene segments, all or substantially all of the human D gene segments, and all or substantially all of the human JH gene segments [0086], and thus necessarily comprises a complete or substantially complete collection of human functional VH, D, and JH gene segments. 
McWhirter et al disclosed the humanized heavy chain locus comprises 19 to 43 human VH gene segments, e.g. 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, 6-1, and combinations thereof ([0027], claims 5, 7, 14, and 16), 27 different human D gene segments (D1 to D27; [0027], claims 6-7, and 15-16), and at least 5 different human JH gene segments (J1, J3, J4, J5, and J6, combinations thereof, [0028]).

With respect to Claims 3, 53, and 86, MacDonald (‘314) et al disclosed the step of immunising the mice of the population with the same antigen [00267-268], e.g. “selected mice [plural] are immunized with an antigen (singular, syn. “same antigen”) of interest” [00268].
McWhirter et al disclosed the step of immunising the mice [plural] with “Antigen E” (singular, syn. “same antigen”), whereby Antigen E is a human antigen [0137]. 
There is no disclosure in MacDonald (‘314) et al nor McWhirter et al that transgenic mice encoding different IgL subcollections and/or IgH subcollections are forbidden from being immunized with the same antigen. 

With respect to Claims 5-6, 10, 49, and 51, MacDonald (‘314) et al disclosed the humanized heavy chain locus comprises all or substantially all of the human JH gene segments [0086], and thus necessarily comprises a complete or substantially complete collection of human functional JH gene segments.
McWhirter et al disclosed the humanized heavy chain locus comprises at least 5 different human JH gene segments (J1, J3, J4, J5, and J6, combinations thereof, [0028]).
Taylor et al taught the human heavy chain locus comprises at least 6 different human JH gene segments (Figure 1).

With respect to Claims 7-8, 11, 50, and 52, MacDonald (‘314) et al disclosed the humanized heavy chain locus comprises all or substantially all of the human D gene segments [0086], and thus necessarily comprises complete or substantially complete collection of human functional D gene segments. 
McWhirter et al disclosed the human DH gene segments may be Dl-7, Dl-26, D3-3, D3-10, D3-16, D3-22, D5-5, D5-12, D6-6, D6-13, D7-27, and a combination thereof [0027]. 
Taylor et al taught the human heavy chain locus comprises at least 10-15 different human DH gene segments (Figure 1).

With respect to Claim 9, MacDonald (‘314) et al did not disclose that each mouse’s genome comprise a different human DH and/or different JH gene segment(s), and thus, absent objective evidence to the contrary, each mouse of the cohort would naturally comprise identical human DH and human JH gene segments a part of the genomic human/mouse chimeric IgH loci. 


With respect to Claim 13, MacDonald (‘314) et al disclosed the endogenous antibody heavy chain expression has been inactivated [0040]. 
McWhirter et al disclosed the endogenous antibody heavy chain expression has been inactivated [0027]. 

With respect to Claims 15 and 87, McWhirter et al disclosed the step of immunizing the mice every 3-4 days for six times [0137], which is about one month, and thus necessarily less than 6 months. 
Taylor et al taught the step of immunizing the mice over a period of four weeks (pg 583, col. 1), which is about one month, and thus necessarily less than 6 months. 

With respect to Claims 17, 59, and 88-89, MacDonald et al (‘314) disclosed the step of isolating the antibodies that specifically recognize the target antigen either from the mouse or from a cell derived from said mouse [00115], e.g. isolating from said the respective group of antibodies subcollections those antibodies that specifically bind to said antigen based on a selected antigen-binding characteristic, whereby such hybridoma cell lines (syn. subcollection) are screened and selected to identify hybridoma cell lines that produce antibodies comprising the human heavy and light variable chain gene segments that are specific to the antigen used for immunization [00269], e.g. affinity, selectivity or epitope [00270]. 
McWhirter et al disclosed the step of isolating the antigen-specific antibodies from the mice of each immunizing group [0111], and the step of selecting one or more antibodies on the basis of a common desired antibody characteristic, e.g. binding affinity, selectivity, or epitope for said antigen [0109, 136]. 

With respect to Claim 61, MacDonald et al disclosed selecting and isolating antibodies that specifically recognize the antigen, e.g. [00115, 135]. MacDonald et al disclosed “hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies containing human heavy chain and human light chain that are specific to the antigen used for immunization” [00269], thereby creating at least a subcollection having at least a first characteristic, to wit, the collection is based on binding affinity. MacDonald et al disclosed the antibodies are characterized and selected for desirable characteristics, including affinity, selectivity, and epitope [00270], and thus disclosed the concept of selecting antibodies based on at least a first characteristic (e.g. binding affinity) and a second characteristic (e.g. selectivity and/or epitope).
McWhirter et al disclosed selecting and isolating antibodies from a collection based on “binding the epitope of interest” [0043]. McWhirter et al disclosed a subcollection of cells that express the epitope-binding protein, further selecting and isolating antibodies that have a second characteristic, e.g. a dissociation constant of lower than 10^-6M, 10^-8M, 10^-10M, or 10^-12M 0044]. 
McWhirter et al disclosed the step of selecting and isolating selecting and isolating antibodies from a collection based on “binding the epitope of interest” as a first step, followed by 
McWhirter et al disclosed wherein the antibodies are characterized and selected for desirable characteristics, including affinity, selectivity, and epitope [0109]. 
McWhirter et al disclosed screening and selecting hybridoma cells that produce antibodies containing the human heavy chain variable region and human light chain variable region that are specific to the antigen used for immunization [0135], thereby forming a subcollection. McWhirter et al disclosed these cells are then further characterized and selected for desirable characteristics, including affinity, selectivity, and epitope [0136]. 
McWhirter et al disclosed an example of selecting and isolating a population of antibodies having a first characteristic, to wit, binding to antigen used for immunization, thereby forming a first subcollection (Example 7, [0142], “98…antibodies raised against Antigen E”), from which the antibodies were further selected based on a second characteristic, to wit, “tested for their ability to block binding of Antigen E’s natural ligand (Ligand Y) to Antigen E (Table 5).
Eisen et al taught an example of selecting and isolating a population of antibodies having a first characteristic, to wit, binding to antigen used for immunization, thereby forming a first subcollection, from which said subcollection was further characterized for an additional characteristic, to wit, epitope and/or affinity (Table V). 

With respect to Claim 62, MacDonald (‘314) et al disclosed the step of isolating the antibodies that specifically recognize the target antigen either from the mouse or from a cell derived from said mouse [00115]. 
McWhirter et al disclosed the step of isolating the antibodies that specifically recognize the target antigen either from the mouse [0111].

With respect to Claim 63, MacDonald (‘314) et al disclosed wherein the DNA encoding the human variable gene segments are isolated [00135]. 
McWhirter et al disclosed wherein the DNA encoding the human variable gene segments are isolated [00102].
Taylor et al taught wherein the DNA encoding the human variable gene segments are isolated (Figures 7-9).

With respect to Claims 18-19, 54, 90-91, and 95, MacDonald (‘314) et al disclosed wherein the mice are derived from transgenic mouse ancestor embryonic stem cells that have been genetically modified to include humanized immunoglobulin locus DNA [00107], and thus are considered to reasonably fulfill the instant recitation of being derived from identical or related ancestor embryonic stem cells. 
McWhirter et al disclosed the transgenic mice may be of one strain, e.g. C57BL [0034]. Furthermore, McWhirter et al disclosed wherein the mice are derived from transgenic mouse ancestor embryonic stem cells that have been genetically modified to include humanized immunoglobulin locus DNA [0038], and thus are considered to reasonably fulfill the instant recitation of being derived from identical or related ancestor embryonic stem cells. 


With respect to Claim 55, MacDonald (‘314) et al disclosed homologous recombination to insert the human immunoglobulin gene segments is mediated via loxP or lox511 sites [00101], and thus necessarily comprise a common sequence junction between the human and mouse sequences.

With respect to Claims 72-73, and 83-85, MacDonald (‘314) et al disclosed wherein transgenic mouse expresses a human/mouse chimeric IgL lambda loci and a human/mouse chimeric IgH loci [0009]. MacDonald et al do not require the endogenous IgL kappa locus to be manipulated in said mouse, and thus is considered to reasonably fulfill the instant recitation wherein the endogenous IgL kappa locus is left intact. Similarly, MacDonald et al disclosed the human/mouse chimeric IgL kappa locus [0059]. MacDonald et al do not require the endogenous IgL kappa locus to be manipulated in said mouse, and thus is considered to reasonably fulfill the instant recitation wherein the endogenous IgL kappa locus is left intact. MacDonald et al disclosed transgenic mice whose genomes were homozygous for one or more human/mouse chimeric Ig loci [00157, 247, 251]. 
McWhirter et al disclosed wherein the transgenic mouse expresses a human/mouse chimeric IgL locus and a human/mouse IgH locus, e.g. a human/mouse chimeric IgL kappa locus [0041-42, 50]. McWhirter et al do not disclose the endogenous IgL lambda locus must be manipulated in said mouse to become inactivated, and thus is considered to reasonably fulfill the instant recitation wherein the endogenous IgL lambda locus is left intact.

With respect to Claim 94, MacDonald (‘314) et al disclosed the transgenic mice comprising a humanized IgL locus as described above may further comprise a humanized IgH locus comprising a human VH gene segment, a human DH gene segment, and a human JH gene segment operably linked to an endogenous mouse CH gene segment [0040, 65], whereby said VH, DH and/or JH gene segments are unrearranged gene segments [0070-71].
Taylor et al taught the HC1 subcollection and HC2 subcollection transgenes were integrated into the germline of the transgenic mice (pg 580, col. 1, “We crossed HC1 and HC2 transgenic mice…”), and wherein the plurality of human VH gene segments of the transgenic IgH locus are unrearranged VH gene segments (Figure 1). 

With respect to Claim 98, MacDonald (‘314) et al disclosed wherein said desired antibody is isolated from said collection of antibodies comprises in cells of said mouse, whereby the lymphatic B cells of said mice are used to generate hybridoma cell lines (syn. subcollection), whereby said hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies comprising the human heavy and light variable chain gene segments that are specific to the antigen used for immunization [00269].
McWhirter et al disclosed wherein said desired antibody is isolated from said collection of antibodies comprises in cells of said mouse, whereby the cells of said mice are used to generate hybridoma cell lines (syn. subcollection), whereby said hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies comprising the 
Little et al taught wherein said desired antibody is isolated from said collection of antibodies comprises in cells (pg 5, col. 1, Section 2.3 Construction of…expression library).  
Eisen et al taught wherein said desired antibody is isolated from said collection of antibodies comprises in serum, being isolated from either serum from an immunized individual, pooled serum from the same immunized individual, or pooled serum from 20 to 50 different immunized individuals (pg 998, col. 1; syn. 20-50 structurally different subcollections). 

With respect to Claims 74-75, MacDonald (‘314) et al disclosed the transgenic mouse whose genome encodes a chimeric human/mouse IgH locus comprising human VH gene segments may further comprise a chimeric human/mouse IgL locus comprising human VL gene segments [0002, 23-40]. MacDonald (‘314) et al disclosed a first human VL gene segment subcollection (VL lambda, Example 1, “12hVlambda”, [00231]), a second human VL gene segment subcollection (VL lambda, Example 3, “28hVlambda”, [00238]) and/or a third human VL gene segment subcollection (VL lambda, Example 3, “40hVlambda”, [00241])).
MacDonald et al disclosed isolating antibodies from the transgenic mice immunized with said antigen, thereby forming a group of antibodies from each mouse ([00115-116], isolating from the mouse an antibody that specifically recognizes the antigen), whereby the group of isolated antibodies is represented by a library of hybridoma cells (syn. subcollection) [00269], contacting the respective group of isolated antibodies (syn. subcollection) with said antigen to permit specific binding to said antigen, whereby such hybridoma cell lines (syn. subcollection) are screened and selected to identify hybridoma cell lines that produce antibodies comprising the human heavy and light variable chain gene segments that are specific to the antigen used for immunization [00269], e.g. affinity, selectivity or epitope [00270], whereby such steps of selecting and isolating based on affinity, selectivity and/or epitope are considered to fulfill the generically recited “interrogating” recited in Claim 74. 
McWhirter et al disclosed wherein the transgenic mouse expresses a human/mouse chimeric IgL locus, e.g. a human/mouse chimeric IgL kappa locus, and a human/mouse IgH locus [0041-42, 50]. McWhirter et al disclosed determining antibody titre [0110], which is considered to fulfill the generically recited “interrogating” recited in Claim 74. 
MacDonald et al disclosed identifying the light chain variable regions using molecular biology, e.g. RT-PCR ([00260], Tables 6-8; Figures 11-13).
McWhirter et al disclosed identifying the heavy chain variable regions and light chain variable regions using molecular biology ([0111], “heavy chain and light chain variable regions were cloned and sequenced”).
Taylor et al taught identifying the heavy chain variable regions using molecular biology, e.g. RT-PCR (Figure 7, legend).

With respect to Claim 76, MacDonald (‘314) et al disclosed wherein the J segments of each transgenic locus are human JL gene segments [0025]. 
McWhirter et al disclosed wherein the J segments of each transgenic locus are human JL gene segments [0017].

With respect to Claim 77, MacDonald (‘314) et al disclosed wherein the collection of human immunoglobulin light chain variable regions comprises substantially all functional human 

With respect to Claim 78, MacDonald (‘314) et al disclosed wherein the collection of human immunoglobulin light chain variable regions comprise substantially all functional human Vkappa gene segments, and thus at least 20 to 40 different human Vkappa gene segments [0086].
McWhirter et al disclosed wherein the collection of human immunoglobulin light chain variable regions provided by said population of transgenic mice comprises at least 20, 25, 30, 35 or 40 different human Vkappa gene segments [0017].

With respect to Claim 79, MacDonald (‘314) et al disclosed wherein the collection of human immunoglobulin light chain variable regions comprises at least 5 different human J lambda gene segments and at least 40 different human V lambda gene segments [0052].

With respect to Claim 80, MacDonald (‘314) et al disclosed wherein the collection of human immunoglobulin light chain variable regions provided by said population of transgenic mice comprises at least 20, 25, 30, 35 or 40 different human V lambda gene segments [0024].

With respect to Claim 81, MacDonald (‘314) et al disclosed wherein each transgenic locus comprises at least 2, 3, 4, 5 or 6 different human Jkappa or Jlambda gene segments [0014].
McWhirter et al disclosed wherein the J segments of each transgenic locus are human Jlambda gene segments [0017].

With respect to Claim 82, MacDonald (‘314) et al do not disclose each mouse in the cohort [00251] to comprise different hJlambda gene segments, and thus is considered to reasonably fulfill the instant recitation of comprising an identical collection of human Jlambda gene segments. 
McWhirter et al do not disclose each mouse in the cohort [0111] to comprise different hJlambda gene segments, and thus is considered to reasonably fulfill the instant recitation of comprising an identical collection of human Jlambda gene segments. 

With respect to Claims 92-93, MacDonald (‘314) et al disclosed wherein transgenic mouse expresses a human/mouse chimeric IgL lambda loci and a human/mouse chimeric IgH loci [0009]. MacDonald et al do not require the endogenous IgL kappa locus to be manipulated in said mouse, and thus is considered to reasonably fulfill the instant recitation wherein the endogenous IgL kappa locus is left intact. Similarly, MacDonald et al disclosed the human/mouse chimeric IgL kappa locus [0059]. MacDonald et al do not require the endogenous IgL lambda locus to be manipulated in said mouse, and thus is considered to reasonably fulfill the instant recitation wherein the endogenous IgL lambda locus is left intact. MacDonald et al disclosed transgenic mice whose genomes were homozygous for one or more human/mouse chimeric Ig loci [00157, 247, 251]. 
McWhirter et al disclosed transgenic mice whose genomes comprised human HV region gene segments, human HD gene segments, and human HJ gene segments operably linked to endogenous mouse HC gene segments [0027], whereby the transgenic chimeric IgH loci may be composed of different human VH gene segments, to wit, from one or more of 1-2, 1-8, 1-24, 2-5, 
McWhirter et al disclosed wherein the transgenic mouse expresses a human/mouse chimeric IgL locus and a human/mouse IgH locus, e.g. a human/mouse chimeric IgL kappa locus [0041-42, 50]. McWhirter et al do not disclose the endogenous IgL lambda locus must be manipulated in said mouse to become inactivated, and thus is considered to reasonably fulfill the instant recitation wherein the endogenous IgL lambda locus is left intact.

Regarding the step of immunizing the population of mice with the same antigen, MacDonald (‘314) et al disclosed the step of immunising the mice of the population with the same antigen [00267-268], e.g. “selected mice [plural] are immunized with an antigen (singular, syn. “same antigen”) of interest” [00268].
McWhirter et al disclosed the step of immunising the mice [plural] with “Antigen E” (singular, syn. “same antigen”), whereby Antigen E is a human antigen [0137]. 
There is no disclosure in MacDonald (‘314) et al nor McWhirter et al that transgenic mice encoding different IgL subcollections and/or IgH subcollections are forbidden from being immunized with the same antigen. 

With respect to Claims 96-97, MacDonald (‘314) et al disclosed the transgenic mouse whose genome encodes a chimeric human/mouse IgH locus comprising human VH gene segments may further comprise a chimeric human/mouse IgL locus comprising one of a plurality of different germline configurations of human VL gene segments [0002, 23-40, 267], e.g. human VL lambda gene segments [0029] or human VL kappa gene segments [00214, 235].
MacDonald (‘314) et al neither disclose nor require that only one transgenic mouse be created, such that any other human light chain VL gene segment combination or permutation of the positively disclosed and claimed human light chain VL segments is/are prohibited and/or excluded. MacDonald (‘314) et al do not prohibit the different transgenic embodiments from being immunized with the same antigen. Rather, those of ordinary skill in the art would immediately recognize that a first transgenic mice whose genome comprises a chimeric IgL locus of a first disclosed VL embodiment, e.g. 3-1 and 4-3, would necessarily thus yield a first VL gene subcollection, a second transgenic mice whose genome comprises a chimeric IgL locus of a second disclosed VL embodiment, e.g. 2-8 and 9-49, would necessarily thus yield a second VL gene subcollection, etc…, each subcollection having a structurally different combination/permutation of the positively disclosed and recited human light VL gene segments (e.g. claim 11). MacDonald (‘314) et al disclosed, for example, a first human VL gene segment 
MacDonald et al do not require the endogenous IgL kappa locus to be manipulated in said mouse, and thus is considered to reasonably fulfill the instant recitation wherein the endogenous IgL kappa locus is left intact. Similarly, MacDonald et al disclosed the human/mouse chimeric IgL kappa locus [0059]. MacDonald et al do not require the endogenous IgL lambda locus to be manipulated in said mouse, and thus is considered to reasonably fulfill the instant recitation wherein the endogenous IgL lambda locus is left intact. MacDonald et al disclosed transgenic mice whose genomes were homozygous for one or more human/mouse chimeric Ig loci [00157, 247, 251]. 
McWhirter et al disclosed wherein the transgenic mouse expresses a human/mouse chimeric IgL locus and a human/mouse IgH locus, e.g. a human/mouse chimeric IgL kappa locus [0041-42, 50], e.g. Vkappa 1-39 or Vkappa3-20 [0039, 51]. McWhirter et al do not disclose the endogenous IgL lambda locus must be manipulated in said mouse to become inactivated, and thus is considered to reasonably fulfill the instant recitation wherein the endogenous IgL lambda locus is left intact.

Regarding the step of immunizing the population of mice with the same antigen, MacDonald (‘314) et al disclosed the step of immunising the mice of the population with the same antigen [00267-268], e.g. “selected mice [plural] are immunized with an antigen (singular, syn. “same antigen”) of interest” [00268].
McWhirter et al disclosed the step of immunising the mice [plural] with “Antigen E” (singular, syn. “same antigen”), whereby Antigen E is a human antigen [0137]. 
There is no disclosure in MacDonald (‘314) et al nor McWhirter et al that transgenic mice encoding different IgL subcollections and/or IgH subcollections are forbidden from being immunized with the same antigen. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant iterates prior arguments. 
The Examiner’s response to the iterated prior arguments are found in prior Office Actions. 

Applicant argues that by disclosing in [0086] that "the mouse comprises (i) a heavy chain locus that comprises a replacement of all or substantially all functional endogenous mouse V, D and J gene segments with all or substantially all functional human V, D, and J gene segments", 
Applicant’s argument(s) has been fully considered, but is not persuasive. McWhirter et al disclosed transgenic mice whose genomes comprised human HV region gene segments, human HD gene segments, and human HJ gene segments operably linked to endogenous mouse HC gene segments [0027], whereby the transgenic chimeric IgH loci may be composed of different human VH gene segments, to wit, from one or more of 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1, and combinations thereof ([0027], claims 5, 7, 14, and 16). Those of ordinary skill in the art immediately recognize that different combinations and subcombinations of the one or more of 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1 human HV gene segments necessarily create different subcollections. 

Applicant argues that Eisen does not teach the heterogeneity differs between a single sample vs pooled sera, only that every sample, individual or pooled was heterogenous with respect to association constant. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Eisen et al evidence that those of ordinary skill in the art had long-recognized the ability to isolate antibodies by pooling serum from a multitude of immunized animals, each of which naturally comprises its own structurally different subcollection of antibodies that selectively bind to the target antigen.

Applicant argues that Eisen teaches nothing about the similarity or differences at the IgH locus between the individual rabbits. Thus, it is not possible to extrapolate antibody diversity with respect to the genotype of the immunized rabbits.
Applicant’s argument(s) has been fully considered, but is not persuasive. Each animal naturally comprises its own structurally different subcollection of antibodies that selectively bind to the target antigen. The structural diversity of antibody molecules will necessarily not be identical in each of the animals, e.g. per the general property of somatic hypermutation. 


Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MacDonald (‘314) et al, McWhirter et al, and Taylor et al taught/disclosed transgenic mice.

Applicant argues that Little does not teach the immunization of the donors with the antigen
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MacDonald (‘314) et al, McWhirter et al, Taylor et al, and Eisen et al taught/disclosed immunization of the donor animals.

Applicant argues that Little's randomly combining comprising IgM and IgG V heavy chain repertoires with lambda and kappa variable light chain repertoires, followed by screening the randomly combined libraries with antigen differs from the method of the instant claims. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Instant claims are directed to selecting a desired antibody from an antibody library composed of at least two different antibody 

Applicant argues that because pHC2 encompasses pHC1, Taylor clearly wasn't pursuing gene sectoring to increase the antibody repertoire
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Taylor et al is considered relevant prior art for having taught a method of providing a collection of human immunoglobulin heavy chain variable regions, the method comprising the step of providing a collection of different human VH gene segments, the collection being divided into at least a first human VH gene subcollection (pHC2) and a second human VH subcollection (pHC2), different from the first subcollection.

Citation of Relevant Prior Art
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hjelm et al (Protein Science 20: 1824-1835, 2011; available online August 24, 2011) is considered relevant prior art for having taught a method of selecting a desired antibody from a collection of antibodies for the same preselected antigen, the method comprising selecting a first pooled subpopulation having a first characteristic, e.g. a binding affinity to a first epitope of said antigen (Figure 1B, Epitope A), thereby creating a second pooled subpopulation from which a second pooled subpopulation having a second characteristic, e.g. a binding affinity to a second epitope of said antigen (Figure 1B, Epitope B), thereby creating a third pooled subpopulation from which a third pooled subpopulation having a third characteristic, e.g. a binding affinity to a thrid epitope of said antigen (Figure 1B, Epitope C), etc…, thereby generating a plurality of different antibody subpopulations that recognize different epitopes of the same preselected antigen (Figure 2).



Ejima et al (Analyt. Biochem. 345: 250-257, 2005; of record) is considered relevant prior art for evidencing that those ordinary skill in the art immediately recognize that eluting antibodies from sera, which by definition is a heterogeneous mixture (syn. pool) of antibodies, via a column is typically achieved by collecting neighboring fractions from an immunoaffinity column (Figure 7, pools 1, 2, and 3). Each fraction is, itself, a heterogeneous mixture (syn. pool) of selected antibodies. The first selected collection based on a selected antigen-binding binding affinity characteristic will likely be divided into two or more fractions upon elution from the column, as will the second selected collection. Neighboring fractions that represent relative purification of the heterogeneous mixture of antibodies are routinely pooled.

Conclusion
4. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633